Notice of Pre-AIA  or AIA  Status
The present application, 2filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The abstract of the disclosure is objected to because legal phraseology such as “comprises” is used.  Correction is required.  See MPEP § 608.01(b).
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation of “the humidifier is interconnected with the first 10portion and the second portion” is improperly and inaccurately claimed. It appears that there are two humidifiers  and each of the humidifies is interconnected with the first portion and the second portion respectively. Furthermore, it is unclear how “a control device” is interconnected and associated with the first portion and the second portion.
The dependent claims  2-12 not specifically addressed  share the same indefiniteness as they depend from rejected base claim1.
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Searches were performed and no prior art was found to meet the limitations of the instant claims 1-12. However, they are not allowed due to their deficiencies as mentioned in the current office action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Mallory (pat# 3,870,873) disclose environmental chamber.
Yamaoka (JPH 07108182) discloses  a thermo-hygrostatic bath.
Supp et al (pat# 10.495,565) disclose an environmental test chamber with uniform airflow.
Immink et al (pat# 6,675,528) disclose test chamber with temperature and humidity control.
Keel et al (Pat# 4,812,750) disclose environmental stress screening apparatus.
Langrish (pat# 5,510,705) disclose electrical test arrangement and apparatus.
Zlobinsky et al (Pat# 10,663,189) disclose an environmental room with reduced engery consumption.
Bose (pat#4,399,107) disclose anti-pollution and energy conservation system having a votex tube.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964.  The examiner can normally be reached on M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867